IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Kulp,                         :
                   Petitioner         :
                                      :
      v.                              : No. 210 M.D. 2021
                                      :
PA. Dept of Corrections,              :
                  Respondent          : Submitted: June 17, 2022

BEFORE:     HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge
            HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE CEISLER                                            FILED: July 27, 2022


      Petitioner William Kulp (Kulp), an inmate currently incarcerated within our
Commonwealth’s prison system, has filed a Petition for Review for a Writ of
Mandamus (Petition for Review) with this Court. Through his Petition for Review,
Kulp seeks relief regarding what he contends is Respondent Pa. Dept of Corrections’
(Department) failure to properly calculate the minimum and maximum dates for the
carceral sentences that have been imposed upon him as a result of three separate
criminal cases. In response, the Department has submitted preliminary objections,
in which it demurs to Kulp’s mandamus claim. Upon review, we sustain the
Department’s demurrer-based preliminary objection and dismiss Kulp’s Petition for
Review.

                                 I. Background
      The relevant facts, as averred by Kulp in his Petition for Review and
established through the documents attached thereto, as well as through the relevant
criminal dockets, are as follows.1 On September 21, 2005, Kulp was found guilty in
the Court of Common Pleas of Lehigh County (Lehigh County Court) of one count
each of burglary, criminal conspiracy, criminal trespass, receiving stolen property,
robbery, terroristic threats, and theft. See Pet. for Review ¶10, Ex. B. As a result, the
Lehigh County Court imposed an aggregate sentence of 10 to 20 years upon him on
November 7, 2005, with credit for 672 days spent in pre-sentence detention. Kulp
was subsequently released on parole, but was eventually charged in mid-2018 in the
Court of Common Pleas of Erie County (Erie County Court) with a single count of
arson. Kulp then pled guilty to this charge on December 7, 2018. On April 8, 2019,
while awaiting sentencing on his arson conviction, Kulp was charged in the Erie
County Court with one count of aggravated harassment by a prisoner. On May 15,
2019, the Erie County Court sentenced Kulp to 27 to 54 months in state prison for
his arson conviction, with 524 days of credit for the amount of time he was held in
pre-sentence detention; however, the order memorializing this decision was silent
regarding whether the May 2019 sentence was to run concurrently or consecutively
with the November 2005 sentence. See id. ¶7, Exs. A & B. The Erie County Court
then sent correspondence to unspecified parties on May 29, 2019, “clarifying” the
terms of Kulp’s sentence, after which Kulp sent a letter to the Erie County Court,
which was received on August 7, 2019.2 Subsequently, the Erie County Court issued

       1
          We have filled in some of the informational gaps regarding Kulp’s convictions by
taking judicial notice of the particulars of his state-level criminal cases, as permitted by law. See,
e.g., Pa. R.E. 201(b)(2); Doxsey v. Com., 674 A.2d 1173, 1174 (Pa. Cmwlth. 1996). These cases
can be found under docket numbers CP-39-CR-0001396-2004, CP-25-CR-0001681-2018, and
CP-25-CR-0001783-2019.

       2
         Neither Kulp’s Petition for Review nor the relevant docket entries show what exactly was
written in either of these missives. As such, this Court is without the ability at this juncture to
divine the nature of the Erie County Court’s clarification or of Kulp’s reason for contacting the
Erie County Court.


                                                  2
a modified sentencing order on August 13, 2019, through which it stated that Kulp’s
May 2019 sentence would run consecutively with his November 2005 sentence. On
March 6, 2020, Kulp pled guilty to the aforementioned harassment charge and was
sentenced by the Erie County Court to one to two years in state prison, to be served
consecutively with both his November 2005 and May 2019 sentences. Id. ¶11, Exs.
E & F.
      The Department repeatedly used each of Kulp’s sentencing orders over the
years to set the time periods covered by the imposed sentences and ultimately
concluded on March 19, 2020, that he was required to serve each of the three
aforementioned sentences consecutively, with an aggregate maximum date on those
sentences of January 31, 2029. Id. ¶¶8-11, Ex. E. Kulp took issue with the
Department’s determination and, on July 2, 2021, filed his Petition for Review with
our Court. Therein, Kulp claimed that the Erie County Court had not, in fact, directed
that his May 2019 sentence be served consecutively with any others and that, as a
result, the Department had miscalculated the minimum and maximum dates for his
outstanding sentences. Id. ¶¶7-14. Accordingly, Kulp sought a judicial declaration
that the Department had acted in bad faith and violated his legal rights through these
putatively incorrect calculations, as well as mandamus relief in the form of an order
directing the Department to correct these alleged errors. Id., Requested Relief.
      On August 5, 2021, the Department filed its preliminary objections with this
Court, followed by a supportive brief on October 1, 2021. Kulp did not file a
responsive brief and, on December 29, 2021, this Court issued a per curiam order
directing him to do so no later than January 31, 2022, and cautioning him that a
failure to comply would result in this Court adjudicating the preliminary objections




                                          3
without the benefit of any arguments he might desire to present. Ultimately, Kulp
never filed such a brief in this matter.
                                     II. Discussion
        As noted above, the Department demurs to Kulp’s Petition for Review. It does
so on two bases: first, that Kulp has not established that he has a clear right to the
relief he seeks and, second, even if Kulp had such a clear right, the Department does
not have a corresponding duty to provide him with that relief. Department’s Br. at
9-11.
              In ruling on preliminary objections, this Court accepts as
              true all well-pled allegations of material fact, as well as all
              inferences reasonably deducible from those facts. Key v.
              Pa. Dep’t of Corr., 185 A.3d 421[, 423 n.3] (Pa. Cmwlth.
              2018). However, this Court need not accept unwarranted
              inferences, conclusions of law, argumentative allegations,
              or expressions of opinion. Id.
Feliciano v. Pa. Dep’t of Corr., 250 A.3d 1269, 1275 (Pa. Cmwlth. 2021) (quoting
Dantzler v. Wetzel, 218 A.3d 519, 522 n.3 (Pa. Cmwlth. 2019)). “Preliminary
objections in the nature of a demurrer should only be sustained if the law says with
certainty that no recovery is possible.” Firearm Owners Against Crime v. City of
Harrisburg, 218 A.3d 497, 505 (Pa. Cmwlth. 2019), aff’d sub nom. Firearm Owners
Against Crime v. Papenfuse, 261 A.3d 467 (Pa. 2021). Accordingly, “[a]ny doubt
must be resolved in favor of the non-moving party.” Feliciano, 250 A.3d at 1275
(quoting Dantzler, 218 A.3d at 522 n.3).
        With regard to the legal claims Kulp makes in his Petition for Review, “[i]t is
well settled that mandamus is an extraordinary writ which lies to compel
performance of a ministerial act or mandatory duty where there is a clear legal right
in the petitioner, a corresponding duty in the respondent, and a want of any other
appropriate and adequate remedy.” Cooper v. City of Greensburg, 363 A.2d 813,


                                            4
815 (Pa. Cmwlth. 1976). “The purpose of mandamus is not to establish legal rights
but only to enforce those legal rights that have already been established.” Orange
Stones Co. v. City of Reading, Zoning Hearing Bd., 32 A.3d 287, 290 (Pa. Cmwlth.
2011). “Mandamus will lie only to compel public officials to perform their duties in
accordance with the law [when] those duties are ministerial in character and not
discretionary.” Rakus v. Robinson, 382 A.2d 770, 772 (Pa. Cmwlth. 1978) (citing
Rose Tree Media Sch. Dist. v. Dep’t of Pub. Instruction, 244 A.2d 754 (Pa. 1968)).
      “Because the sentence imposed by a trial court is a question of law that
involves no discretion on the part of the Department, mandamus will lie to compel
the Department to properly compute a prisoner’s sentence.” Com., ex rel. Powell v.
Pa. Dep’t of Corr., 14 A.3d 912, 915 (Pa. Cmwlth. 2011). “The Department is an
administrative agency charged with faithfully carrying[ ]out sentences imposed by
the courts, and is without authority ‘to adjudicate the legality of a sentence or to add
or delete sentencing conditions.’” Id. (quoting McCray v. Pa. Dep’t of Corr., 872
A.2d 1127, 1133 (Pa. 2005)). However, the Department cannot be compelled via
mandamus to honor an illegal sentencing order. See Fajohn v. Dep’t of Corr., 692
A.2d 1067, 1067-68 (Pa. 1997); Doxsey, 674 A.2d at 1175. Furthermore, the
Department can raise the legality of a sentence as a defense in a mandamus action
and, in the event that an order contains ambiguous or potentially illegal sentencing
directives, is permitted to request that the trial court provide clarification. See Sturgis
v. Doe, 26 A.3d 1221, 1226 (Pa. Cmwlth. 2011). Where a trial court purports to
clarify the terms of an imposed sentence, it must do so formally, through the issuance
of a new order, and in a manner that complies with the jurisdictional constraints on
its authority; informal clarifications, such as those explicated in written
correspondence, have no legal effect and cannot guide the Department as to how it



                                            5
should calculate or implement the underlying sentence. See Powell, 14 A.3d at 915-
17.3
       Turning to the matter currently before us, the Erie County Court took three
steps that are relevant to determining whether we should sustain the Department’s
demurrer. First, it issued a sentencing order on May 15, 2019, in which it failed to
state whether the sentence imposed upon Kulp for his arson conviction ran
concurrently or consecutively with his November 2005 sentence. Pet. for Review ¶7,
Exs. A & B. Second, it sent correspondence on May 29, 2019, in which it “clarified”
the terms of Kulp’s arson sentence. Third, it filed a modified sentencing order on
August 13, 2019, in which it formally stated that Kulp’s May 2019 sentence was to
be served consecutively with his November 2005 sentence. As the Erie County
Court’s clarification letter had no legal import, see Powell, 14 A.3d at 915-17, there
are two questions that remain. The first is whether the Erie County Court’s August
2019 order lawfully established that Kulp was required to serve his arson sentence
consecutively to his November 2005 sentence. If it did not, the issue is whether the
May 2019 order’s silence regarding the arson sentence’s manner of service entitled
Kulp to serve that sentence concurrently with his November 2005 sentence.
       We need only address the first question in order to resolve this matter. As we
have stated in the past,

       3
           We also note that
                [w]here a trial court’s sentencing order is illegal on its face, . . . [a]
                prisoner [may seek relief] in the form of a nunc pro tunc petition to
                the sentencing court, and if denied, through further appeal
                therefrom. . . . Where a trial court’s sentencing order is legal on its
                face, . . . a prisoner may petition this Court in our original
                jurisdiction seeking a writ of mandamus to compel [the Department]
                to properly compute [their] prison sentence.
Barndt v. Pa. Dep’t of Corr., 902 A.2d 589, 598 (Pa. Cmwlth. 2006) (citations omitted).


                                                    6
              [a] sentencing court . . . may modify a sentencing order
              only in limited circumstances. Section 5505 of the Judicial
              Code provides: “Except as otherwise provided or
              prescribed by law, a court upon notice to the parties may
              modify or rescind any order within 30 days after its entry,
              notwithstanding prior termination of any term of court, if
              no appeal from such order has been taken or allowed.” 42
              Pa. C.S. § 5505. Generally, once the [30]-day period has
              passed, the trial court lacks jurisdiction to modify a
              sentencing order. Com. v. Quinlan, . . . 639 A.2d 1235,
              1238 ([Pa. Super.] 1994).[4]
Id. at 917. However, “a [trial] court retains the power [even beyond this deadline] to
correct obvious and patent mistakes” contained in a sentencing order. Id. at 917 n.5.
Per Pennsylvania Rule of Criminal Procedure 705, “[w]hen more than one sentence
is imposed at the same time on a defendant, or when a sentence is imposed on a
defendant who is sentenced for another offense, the judge shall state whether the
sentences shall run concurrently or consecutively.” Pa. R.Crim.P. 705(B). Given this
language, which places a mandatory burden upon a trial court, it was an obvious
mistake for the Erie County Court to fail to explicitly state in its May 2019 order
whether Kulp’s sentence for his arson conviction ran concurrently with or
consecutive to his November 2005 sentence. See Com. v. Moran, 823 A.2d 923, 925
(Pa. Super. 2003). Therefore, the Erie County Court’s August 2019 order validly
clarified the terms of the sentence it had imposed upon Kulp through its May 2019
order and, consequently, the Department was obligated to treat the sentence Kulp
received due to his arson conviction as running consecutively to his November 2005
sentence. As such, Kulp’s claims are legally unviable, because he lacks a clear right




       4
         “In general, Superior Court decisions are not binding on this Court, but they offer
persuasive precedent where they address analogous issues.” Lerch v. Unemployment Comp. Bd. of
Rev., 180 A.3d 545, 550 (Pa. Cmwlth. 2018).


                                             7
to have these two sentences run concurrently and, in addition, the Department has
no duty to compute those sentences in the manner sought by Kulp.
                                III. Conclusion
      Accordingly, we sustain the Department’s demurrer and dismiss Kulp’s
Petition for Review.

                                       ____________________________
                                       ELLEN CEISLER, Judge




                                       8
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Kulp,                     :
                 Petitioner       :
                                  :
     v.                           : No. 210 M.D. 2021
                                  :
PA. Dept of Corrections,          :
                  Respondent      :



                                ORDER


     AND NOW, this 27th day of July, 2022, it is hereby ORDERED:
           1.    Respondent PA. Dept of Corrections’ demurrer to Petitioner
     William Kulp’s Petition for Review for a Writ of Mandamus (Petition for
     Review) is SUSTAINED;
           2.    The Petition for Review is DISMISSED.

                                    ____________________________
                                    ELLEN CEISLER, Judge